Citation Nr: 0912045	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert W. Bunch, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
February 1980. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The Veteran gave testimony at a Travel Board hearing at the 
Montgomery RO during November 2008.  The transcript of these 
proceedings is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran contends, in essence, that he has PTSD due to 
traumatic experiences in service while in Vietnam.

The Veteran indicated during the course of his VA treatment 
as well as during his Board hearing testimony that he was 
admitted to the Tuscaloosa VA Medical Center Psychiatric Ward 
during 1982.  There is no indication in the claims file that 
such records have been requested.  Thus, such must be 
accomplished on remand.  

The Veteran also indicated in a written statement in February 
2006 that he was treated at "Retreat" in Decatur, Alabama 
in the 1980's on four occasions, but when testifying before 
the Board, he denied that he had to go there.  On remand, the 
Veteran should be asked to specify where he received private 
psychiatric treatment in the 1980's, and to provide the 
necessary authorization to permit the RO to request relevant 
records.    

During the Veteran's November 2008 Board testimony, the 
Veteran supplied information about his claimed stressors.  
More specifically, the Veteran testified that he was under 
rocket attack during the summer of 1972 at Can Tho.  However, 
according to the Veteran's service personnel records, his 
second tour of duty in Vietnam was from September 1972 to 
March 1973.  Thus, the Board will presume his reference to 
"summer" 1972 actually referenced September 1972 and 
October 1972.  He also testified that Sergeant [redacted], 
possible first name [redacted], was wounded at that time.  The 
Veteran's service personnel records indicate he served with 
the HHC 164th Aviation Group during his second tour in 
Vietnam.  Verification should be attempted through official 
sources.

Additionally, the Board notes that in a VA treatment record 
dated February 2006, the Veteran reported that his roommates 
had been killed by the enemy when he was stationed at Phu Loi 
during 1971 and that he had been shot at while working on 
helicopters at night and had endured mortar attacks at Can 
Tho, also in 1971.  The Veteran should again be requested to 
indicate an approximate two month period during which these 
events occurred.  If the Veteran supplies approximate time 
periods of these or other stressor events, then verification 
should be attempted through official sources. 

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
with respect to his PTSD claim.  Thus, on remand the RO/AMC 
should provide corrective notice.  
        
Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the Veteran to identify the names 
and addresses of all medical providers who 
treated him for a psychiatric condition in 
the 1980's.  After securing the necessary 
release, the RO/AMC should attempt to 
obtain these records.  In addition, obtain 
and associate with the claims file records 
from the Veteran's psychiatric 
hospitalization at the Tuscaloosa VAMC 
during 1982.  Efforts to obtain such 
records should be documented in the claims 
file.  If the records are not available, 
the file should be annotated as such and 
the Veteran appropriately notified.

3.  Request that the Veteran provide time 
frames of two months or less during 1971 
for the stressful events he has 
identified, to include his roommates being 
killed at Phu Loi and mortar and rocket 
attacks at Can Tho.  Additionally, request 
that the Veteran supply information 
concerning any other stressor events as 
well as time periods of two months or 
less.  

4.  Attempt to verify the Veteran's 
claimed stressor of a rocket attack in 
September or October 1972 at Can Tho 
through official sources.  The Veteran was 
a member of HHC 164th Aviation Group at 
that time.  If the Veteran supplies 
sufficient information with respect to any 
other claimed stressors, attempt to verify 
his stressors through official sources.  

5.  If, and only if, any of the Veteran's 
claimed stressors are verified, schedule 
the Veteran for a VA examination to 
determine whether he suffers from PTSD as 
a result of the verified stressor(s).  The 
examination request should identify the 
verified stressor.  The claims file must 
be provided to and be reviewed by the 
examiner in conjunction with the 
examination.

6.  After completing any additional 
development deemed necessary, re-
adjudicate the claim for service 
connection for PTSD.  If the claim is 
denied, the Veteran should be issued a 
supplemental statement of the case, and be 
given an opportunity to respond before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

